OFFICE OF THE ATTORNEY   GENERAL    OF TEXAS
                        AUSTIN




Kr. Don D. Fsrker
County Auditor
Ellstlan~C.sunty
Eastland, Texas
Dear Sir:             OPi
                      OP
                      R%:
                      ae




qtl%stlon




                                   provisions of

                     rds would the operating expenses
                     d bospltal be bandl‘edin keeping
                        of Artlcrle4484 -Rewwls   Re-
                       8 of 19253"
          &ticle 4434, 4404, and 4492 R?vFsed Civil Sta-
tutes, read as follatnrs:
          wfirtlele4434. The municipal authorities of
     towns and cities, and Commissianers Courts af the
     aounties wherein su-shtowns aud cities are situ-
     ated, may cooperate with eacphother in laaJdng
     such improvements aonnected tith said terns, sit-
     ies end counties ab said authorities and 00kWtS
3.   +n   D. Farker, &g   12, 1939, Pqe   2


     my  deem necessary to improve the public health
     ena tcrpromote efficient sanitary regulations;
     and, by mutual arrangement, they may provlde
     for the construction of said Improvements and
     the payment thtirefor.
          "Article 4464. The Board or !Aanagersshall
     keep in a book provided foi that purpose a proper
     record of its proceediugs, which shall be open at
     all times to the iuspeotion or its tuembers,t0
     the members or the ComrmlssionarsCourt and to any
     oitizen or the 00uatj. 'fbeBoardshalloertlfy
     all bills and aoaounts, lnoludlng salaries and
     wages, and transmit them to the Oomlseioners'
     Court, who shall provide ior their paymemt'ln the
     samemnmras     other oharges agalnsttheoounty
     are paid.
          'The Board or yanagere shallmkethe&m8ls-
     sloners Court annually, aa at suah timas as uald
     oourt shall dlraet, a detailed report of the oper-
     ation tirthe hospital dlspenwrles aud sohool dur-
     lng the year, aho*    the nmpbsr 0r patients re:
     oeirsd and th8 methods and result oithelrtkeat-
     mnt, together‘dth sPitable rwommldatiow      aw
     8uah other matter a8 may be re+lred 0r them, and
     shdL1inrnishiduanddetailedestiprafasorthe
     epproprlationsrequlred durlngthe aw~
     r0r au purpo8ei3,lnolud%ngolaintename,~e     ereo-
     tlon or bulldlngs,repairs,renewals, eatewlons,
     baproveaents, betterments or other neaessaq pur-
     poees.
          lArtiele 4492. Any colmlesloIu?m3cmlrt may
     eooperate tith and doti the pkoper authorities of
     any city having a population or 10,000 persons or
     more lntha establishment, bu.lldIn&equlpmemtaad
     a~lntenanoe of the hospital in,sald oity, and to
     appropriate suoh funds as may be det%nnlned by
     spit3e~urt, after joint eonferenoe with the auth-
     orities or said aity or town, and the mBDBgmt
     of such hospital shall be under the joint oontrol
     of such court and aity authorities."
          Under hrtiale 4492, supra, the ~anagQppnrtand Bon-
trol of hospitals operated Jointly by a city 8nd oouuty 2s
Xr; Don D. Parker, Ehy 12, 1939, Page 3


vested in the municipal and county authorities jointly.
The hospitel muy not in a paper sense of the word be con-
sidered a oounty hospital and therefore it is not necessary
that the Comalssioners Court appoint o Board of &msgers .as
required by Lrtiale 4479 for county hospitals to direct the
sfiairs of such insti~tutlons.
          In the case of Clnsscock et al, vs. Wells, et al,
171 S. yi.W2, the court of Civil Appeals of Tererkma, iri
ruling upon a slmllsr question ruled es rollows:
            *It la as plain, we think, that the Atken
     iioapltalIn the Wty or Paris, operated b3 la-
     mar Connty and aald oity on thelr Joint aoaount,
     *aa'notaeountyhoapltal,rithla         tbemeanlng
     or.the pn3vlaiona 0r the Act requlrlng the Cara-
     miaalonera CmrttoappolntaBoard          0fHaaagera.
     Aalde r-the        raot *at b, .the terns 0r the
     gift or the property to aEJd.elty lt waa to be
     amage& and ooatrolled by the aity alone, it
     seems alear, i'romthe provlalon ln aeetlon 14 of
     theAettbatth4        Legislature dldnotoonMplete
     thatiiBoardoi2ianageraalmuld        be.appolnteCtor
     8hoapltdlaoope1~3ting.        Theprovi.afonrererx%d
     to latheouo      dealerlag thatthemerqementora
     hoapltol operated b* a aounty and the.olty-thera-
     lnherinsapoptllatj on 0r 10,000.peraozie+a the
     alty of Per18 had ahonld be under the joint.eOrr-
     z&or      auoh coraisalonera Court and alty authm
               An attempt te plaoe this hoapitel abler
     the o&ml       or a Board 0r Menegera appoInted r0r
     the purppaewould notanlpbe nnauthorlzed by
     the.Aet;.but~would be in faoe,or the provisions
     thereat apealried, direotly to the oontrary."
             On July 6, 1936, this Departaent held in an opln-
Ion written by Eon. Joe J. Alsup, Assietant Attorney Oenerd,
addressed to Mr. J. R. Jones, County Auditor, biohlte Falla,
Texea, that a oounty-eity hospital should not be operated
under a Board of k%megers but ame should be under the d.I-
rect a~p8rvisi0n    of the county and city SUthoritbS.
          mtiole 4484, supra, applies only to county hos-
pitals and has no appllaation as to city-county hospitals.
Xr. Don D. Parker, I&y 12, 1939, Page 4


          You are respectfully advised that it is the
opinion of this Department *hat Article 4484 Eevlsed
Civil Statutes noes not Govern the managezient,control
and operation of a city-county hospital, but the manage-
ment, control and operation of such hospitals operated
jointly by a city and aounty is vested in the municipal
and aounty authorities jointly, and by mutual agreement
they my provide ror the management, control and opera-
tion of such hospitals and prescribe the moae and manner
in which the operating expenee 'ofa jointly owned hos-
.pitalshould be handled and paid and provide ror the
keeping of proper reoords of all its prweedlngs and re-
qulre a dlrwit and a detailed report Of the OpOratlOQ Of
such hospital irolsthe party or partlee operating t&a
hospital together with sultdble reoolmendations and saoh
other matters as may be required or t&em.
           Trnatiog   that   the   r0ngoir;e   snauere y0nr ln-
@rp.    'IICI
           reaaln
                                         Yours very truly,
                                      ATTm-             em !rxAs




A111:
   jm